Citation Nr: 1301811	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  06-34 513A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased initial evaluation for cervical disc protrusion, currently evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in December 2010 for further development.  

The Veteran presented testimony at a Board hearing in July 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the Veteran also appealed the issues of entitlement to service connection for acute sinusitis, allergic rhinitis, and chronic ventricular contractions.  In April 2004 the RO granted service connection for chronic sinusitis and allergic rhinitis, as well as paroxysmal atrial flutter (claimed as ventricular premature contractions, systolic heart murmur, sinus tachycardia/palpitation, tricuspid insufficiency, and ventricular repolarization).  The granting of service connection constitutes a complete grant of the claims.  Consequently, these issues are no longer before the Board.

The Board further notes that the RO's April 2012 rating decision included a grant of a 10 percent rating for the Veteran's left posterior-lateral disc protrusion (claimed as herniated cervical disc) effective March 1, 2004; and a grant of a 20 percent rating effective February 9, 2011.  The Veteran's total disability rating is 90 percent effective March 1, 2004; and is 100 percent effective February 9, 2011.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1984 to February 2004.

2.  By way of an April 2012 rating decision, the RO granted a 10 percent rating for the Veteran's left posterior-lateral disc protrusion (claimed as herniated cervical disc) effective March 1, 2004; and it granted a 20 percent rating effective February 9, 2011.

3.  On May 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he had no objection to the ratings assigned by the RO in its April 2012 supplemental statement of the case in regards to his cervical disc protrusion.  There are no further allegations of error of fact or law.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, four issues were remanded by the Board in December 2010.  Three of those four issues were claims for service connection.  The claims have been granted and thus, the issues are no longer on appeal.  With regards to the final issue, the RO issued an April 2012 rating decision in which it granted a 10 percent rating for the Veteran's left posterior-lateral disc protrusion (claimed as herniated cervical disc) effective March 1, 2004; and it granted a 20 percent rating effective February 9, 2011.  Through a May 2012 correspondence, the Veteran stated that he had no objection to the decision regarding his cervical disc protrusion, specifically the 10 percent rating effective March 1, 2004 and the 20 percent rating effective February 9, 2011.  The Board finds that this constitutes a withdrawal of the only remaining issue, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


